DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 4 and 6 recite “a MER framework type zeolite” in line 1. The term "type" renders the claim 1 indefinite because it is unclear what “type” was intended to convey.  See MPEP § 2173.05(b) II.
Claim 4 recite “a stick-like”. The term “like” renders the limitation indefinite. 
Claims 2 and 5 are also rejected under 35 U.S. §112 by virtue of its dependence on claims 1 or claim 4.


Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR 20180051455A, all citations are from the attached English translation document, hereinafter “Hong”), in view of Reyes et al. (US 8,142,746 B2, hereinafter “Reyes”). 
In regard to claim 1, Hong discloses a process for selectively separating carbon dioxide using merlinoite zeolite and, more specifically, to a method for selectively adsorbing and collecting carbon dioxide from a mixed gas to be separated at high purity (page 1, Abstract).
Hong discloses the process for selectively adsorbing and collecting carbon dioxide from a mixed gas comprising:
(i) Contacting a mixed gas comprising carbon dioxide and methane at a room temperature (~25 [Symbol font/0xB0]C) and a pressure at around 1 atm with a Merlinoite (MER) zeolite having a potassium ion, thereby producing a CO2-lean product stream that has a lower concentration of CO2 by vol% than the mixed gas stream (page 4, the results shown in Fig. 19 and Fig. 20 of the original Korean document).
Hong discloses the CO2 is adsorbed on the Merlinoite (MER) zeolite has a composition represented by the following [Chemical Formula 1]: 0.1 to 10 MxO: 1.0 Al2O3 : 2.0 to 100 SiO2, wherein M is Na+ and K+ or K+ metal [emphasis added] and has a skeletal structure according to the XRD pattern shown in Table 11 in the original Korean patent document.  Since Hong explicitly discloses M is K+ metal only, the limitation “the potassium is present as K+ in extra-framework locations, and the zeolite is essentially free of an extra-framework cation other than potassium” as recited. Hong discloses the Merlinoite (MER) zeolite shows a stick-like morphology (Fig. 2 of the original Korean patent document).
Hong does not explicitly disclose the step of (d) producing a CO2-rich product stream at a second pressure and second temperature, wherein the CO2-rich product stream has a higher concentration of CO2 by vol. % than the process feedstream.
Reyes discloses a process for the selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic imidazolate framework (“ZIF”) material (Title; Abstract). Reyes discloses a process for separating CO2 from a process feedstream, comprising: a) contacting an adsorbent bed comprised of a zeolitic imidazolate framework material with a process feed stream comprising CO2 and CH4 at a first pressure and first temperature; b) adsorbing at least a portion of the CO2, in the adsorbent bed; c) producing a CO2 -lean product stream, wherein the CO2-lean product stream has a lower concentration of CO2 by vol% than the process feedstream; and d) producing a CO2 -rich product stream at a second pressure and second temperature, wherein the CO2-rich product stream has a higher concentration of CO2 by vol % than the process feedstream (col. 4, lines 1-25).
It is noted that both the Hong and Reyes references direct a process for selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hong to provide the step of (d) producing a CO2-rich product stream at a second pressure and second temperature, wherein the CO2-rich product stream has a higher concentration of CO2 by vol. % than the process feedstream as taught by Reyes, because the step of (d) producing a CO2-rich product stream at a second pressure and second temperature, wherein the CO2-rich product stream has a higher concentration of CO2 by vol. % than the process feedstream is a known, effective process step in the context of selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic material as taught by Reyes (Abstract; col. 4, lines 1-25).

In regard to claim 2, Hong discloses a mixed gas comprising carbon dioxide and methane (page 3, 4th paragraph). In addition, Reyes discloses the process for the selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic material is applicable to the separation of CO2 from natural gas (col. 4, lines 48-51).

In regard to claim 3, Hong discloses the as-synthesized MER zeolite is at least partially dehydrated at a temperature of at least 200 °C (page 4, 1st paragraph).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR 20180051455A, all citations are from the attached English translation document, hereinafter “Hong”), in view of Sawamura et al. (US 2014/014.4321 A1, hereinafter “Sawamura”). 
In regard to claim 4, Hong discloses a process for selectively separating carbon dioxide using merlinoite zeolite and, more specifically, to a method for selectively adsorbing and collecting carbon dioxide from a mixed gas to be separated at high purity (page 1, Abstract).
Hong discloses the process for selectively adsorbing and collecting carbon dioxide from a mixed gas comprising:
(i) Contacting a mixed gas comprising carbon dioxide and methane at a room temperature (~25 [Symbol font/0xB0]C) and a pressure at around 1 atm with a Merlinoite (MER) zeolite having a potassium ion, thereby producing a CO2-lean product stream that has a lower concentration of CO2 by vol% than the mixed gas stream (page 4, the results shown in Fig. 19 and Fig. 20 of the original Korean document).
Hong discloses the CO2 is adsorbed on the Merlinoite (MER) zeolite has a composition represented by the following [Chemical Formula 1]: 0.1 to 10 MxO: 1.0 Al2O3 : 2.0 to 100 SiO2, wherein M is Na+ and K+ or K+ metal [emphasis added] and has a skeletal structure according to the XRD pattern shown in Table 11 in the original Korean patent document.  Since Hong explicitly discloses M is K+ metal only, the limitation “the potassium is present as K+ in extra-framework locations, and the zeolite is essentially free of an extra-framework cation other than potassium” as recited. Hong discloses the Merlinoite (MER) zeolite shows a stick-like morphology (Fig. 2 of the original Korean patent document).
Hong does not explicitly disclose the separation is conducted in the form of membrane separation, wherein the membrane comprises the Merlinoite (MER) zeolite.
Sawamura discloses a process for carbon dioxide separation, wherein a mixed gas, such as a natural gas stream (paragraph [0023]), having a carbon dioxide concentration of 3 to 75% is introduced into a primary carbon dioxide separation device equipped with a zeolite membrane for carbon dioxide separation to produce a primary permeated gas having a carbon dioxide concentration of 80% or more on the permeate side of the zeolite membrane and also reduce the carbon dioxide concentration of a primary gas on the non-permeate side of the zeolite membrane to 3 to 15% (Abstract). Sawamura discloses a process for separating CO2 from a process feedstream, comprising (Fig. 1; paragraph [0024]): a mixed gas (1) having a carbon dioxide concentration of 3 to 75% is introduced into a primary carbon dioxide separation device (4) equipped with a zeolite membrane (5) for carbon dioxide separation to produce a primary permeated gas (6) having a carbon dioxide concentration of 80% or more on the permeate side of the zeolite membrane (5) for carbon dioxide separation and also reduce the carbon dioxide concentration of a primary gas (7) on the non-permeate side of the zeolite membrane (5) for carbon dioxide separation to 3 to 15%.
It is noted that both the Hong and Sawamura references direct a process for selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hong to provide the process scheme of the separation is conducted in the form of membrane separation, wherein the membrane comprises the Merlinoite (MER) zeolite as suggested by Sawamura, because the process scheme of the separation is conducted in the form of membrane separation, wherein the membrane comprises the zeolite material  as suggested by is a known, effective process scheme in the context of selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams containing both carbon dioxide and methane utilizing a zeolitic material as taught by Sawamura (Fig. 1; paragraph [0024]).

In regard to claim 5, Hong discloses a mixed gas comprising carbon dioxide and methane (page 3, 4th paragraph). In addition, Sawamura discloses the process for the selective separation of carbon dioxide (“CO2”) from methane (“CH4”) in streams such as a natural gas stream (paragraph [0023]).

In regard to claim 6, Hong discloses the as-synthesized MER zeolite is at least partially dehydrated at a temperature of at least 200 °C (page 4, 1st paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772